Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties herein.:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the export value of the merchandise embraced in the invoices covered, by the entries the subject of the appeals to reappraisement noted on the schedule attached hereto and made a part hereof, at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, was the entered value.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign or domestic value for merchandise such as or similar to the merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the appeals to re-appraisement herein may be submitted for decision on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved and that such values are represented by the entered value in each case.
Judgment will issue accordingly.